DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1).
Regarding claim 1, Deshmukh discloses a golf club (Fig. 11), comprising: a clubhead (Fig. 11); and a shaft connected to the clubhead (Fig. 16), wherein the clubhead includes a clubface provided on a side thereof (Fig. 1, item 408), and the clubface includes: a base part (Fig. 4, noting a substrate); and a coating layer provided on a surface of the base part and including an Fe-based alloy (pars. [0002], [0117], and [0147]), wherein the coating laver has a thickness of 0.01 to 0.3 mm (pars. [0116] and [0119]; noting 10 µm to 5 mm makes obvious the claimed range, or in the alternative, pars. [0147] and [0161]; noting 0 to 1.0 mm making obvious the claimed range), and wherein the base part has a thickness of 1.4 to 2.6 mm (pars. [0147] and [0161]; noting 0.1 mm to 4.00 mm makes obvious the claimed range). It is noted that Deshmukh does not specifically disclose the use of a Fe-base amorphous alloy wherein the Fe-based amorphous alloy is provided from an Fe-based amorphous alloy powder containing 25.4 to 55.3 parts by weight of chromium and 35.6 to 84.2 parts by weight of molybdenum per 100 parts by weight of iron, and further containing at least one of carbon and boron.  However, Deshmukh discloses use a coating on the face layer (Fig. 4 and pars. [0002], [0117], and [0147]) used to provide wear and corrosion resistance (par. [0089]).  In addition, Croopnick discloses the use of a Fe-base amorphous alloy on a substrate (pars. [0065] and [0007]) wherein the Fe-based amorphous alloy is provided from an Fe-based amorphous alloy powder containing 25.4 to 55.3 parts by weight of chromium (pars. [0060]-[0065]; noting Cr may be present at 22%, Mo present in the amount of 25% as per par. [0062], C present in the amount of 2%, and B present in the amount of 1%, making the remainder Fe present in the amount of 50%, so adjusting the percentage based on 100 parts Fe would be 22% x 50/100 =  33% for Cr) and 35.6 to 84.2 parts by weight of molybdenum per 100 parts by weight of iron (pars. [0060]-[0065]; noting Mo present in the amount of 25%, so 25% x 50/100 = 37.5%), and further containing at least one of carbon and boron (pars. [0060]-[0065]; noting C present in the amount of 2%, so 2% x 50/100 = 3% of C, and B present in the amount of 1%, so 1% x 50/100 = 1.5% of B).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Deshmukh to use a Fe-base amorphous alloy and the percentages of Cr, Mo, B, and C as taught by Croopnick because doing so would be applying a known technique (applying a Fe-based amorphous alloy to a substrate, the alloy containing percentages of Cr, Mo, B, and C) to a known product (a golf club with a face plate as a substrate and a coating over it) ready for improvement to yield predictable results (applying a Fe-based amorphous alloy having percentages of Cr, Mo, B, and C to a golf club having a face plate substrate in order to provide both “wear-resistance and corrosion resistance” – see Croopnick  - par. [0071]; consistent with Deshmukh, par. [0089]).
Regarding claim 2, the combined Deshmukh and Croopnick disclose that the coating layer is formed by spraying a molten Fe-based amorphous alloy powder on the surface of the base part (Croopnick: pars. [0065] and [0085] and Fig. 5), and a proportion of an amorphous phase in the coating layer is 90 to 100% (Croopnick: par. [0041]; the disclosed range making obvious the claimed range).
Regarding claim 7, the combined Deshmukh and Croopnick disclose that the base part is configured such that at least a part of a central portion has a convex shape as compared with a remaining portion (Deshmukh: Figs. 10 and 14).
Regarding claim 8, the combined Deshmukh and Croopnick disclose that the coating layer is formed to occupy at least 60% of a total area of the surface of the base part (Deshmukh: par. [0118]; noting 20 to 100% makes obvious the claimed range).
Regarding claim 9, the combined Deshmukh and Croopnick disclose that the coating layer of the Fe-based amorphous alloy has a Vickers hardness of 700 to 1,200 Hv (0.2) (Croopnick: par. [0057]; noting 400 to 1300 makes obvious the claimed range; the Examiner noting that while applicant claims the values on a (0.2) scale, and Croopnick discloses the values on a (1) scale, the values would be consistent as Vickers hardness = 0.102 x test force/surface area of indentation; and as test force decreases from 1N to 0.2N, so would the surface area of the indentation).
Regarding claim 10, it is noted that the combined Deshmukh and Croopnick do not specifically disclose that the coating layer of the Fe-based amorphous alloy has a friction coefficient of 0.0005 to 0.08 p at a load of 100 N, and 0.01 to 0.12 p at a load of 1,000 N.  However, the Croopnick discloses a Fe-based amorphous alloy (claim 1), a proportion of the amorphous phase being 90 to 100% (claim 2), the alloy containing main components of iron, chromium, and molybdenum (claim 1), the elements present in the claim weight percentages (claim 1), the coating layer having the claimed thickness (claim 6), and having the claimed hardness (claim 9).  In addition, MPEP 2112(III), states that “A rejection can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic”.  As such, based on the similarities as described above, the Examiner notes that the friction coefficient would be an inherent characteristic of the coating layer disclosed in Croopnick.
Regarding claim 12, the combined Deshmukh and Croopnick disclose that the Fe-based amorphous alloy further contains one selected from the group consisting of tungsten, cobalt, yttrium, manganese, silicon, aluminum, niobium, zirconium, phosphorus, nickel, scandium, and a mixture thereof (Croopnick: par. [0068]; listing at least “cobalt, yttrium, zirconium, niobium, tungsten”).
Regarding claim 13, the combined Deshmukh and Croopnick disclose that the base part is selected from the group consisting of Ti, Al, V, Mo, Fe, Cr, Sn, and Zr, and an alloy containing at least two thereof (Deshmukh: par. [0147]; noting aluminum).


    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1) and as evidenced by Branagan (US Pub. No. 2003/0051781 A).
Regarding claim 3, the combined Deshmukh and Croopnick disclose that the coating layer is formed by cooling the molten Fe-based amorphous alloy powder from a melting point to a glass transition temperature (Croopnick: pars. [0041]-[0042]) at a cooling rate of 101 to 104 (degree/sec) after spraying (Croopnick: par. [0042]; noting Croopnick discloses cooling at 106 degree/sec, aka a million degrees/sec, and noting this entire limitation is a product by process limitation; see MPEP 2113 (II), so the burden shifts to applicant to establish a difference between cooling at 104 versus 106 degree/sec; see applicant’s spec, page 12, lines 11-14 giving no criticality to the particular claimed range).  In the alternative, regarding the exact cooling speed, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that cooling speed is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Branagan which specifically states that cooling speed is a result-effective variable used to optimize the grain size (par. [0007]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact cooling speed could be found through routine experimentation in order to optimize the grain size of the coating.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1) and in further view of Woolley et al. (herein “Woolley”; US Pub. No. 2013/0225320 A1).
Regarding claim 11, it is noted that the combined Deshmukh and Croopnick do not specifically disclose that the golf club to which the coating layer of the Fe-amorphous alloy is applied has a coefficient of restitution (COR) of equal to or greater than 0.83.  However, Deshmukh discloses the use of a metal wood (Fig. 14).  In addition, Woolley discloses a similar metal wood club head (Fig. 1) with a COR of 0.830 (par. [0161]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Deshmukh and Croopnick to use a COR of 0.830 as taught by Woolley because doing so would be use of a known technique (making the golf club have a COR of 0.830) to improve a similar product (a metal wood head) in the same way (making the golf club have a COR of 0.830).



Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. 
The following response to arguments was provided in the previous Advisory Action.  They are duplicated below for clarity of record.
At the onset, the Examiner is confused by applicant's arguments.  Applicant argues that the prior art does not make obvious the claimed ranges, but then specifically cites to the paragraph and ranges in the prior art cited by the Examiner in the final office action.  Applicant appears to argue that there is specific criticality to the ranges, and the prior art does not make it obvious because it does not directly overlap with the claimed ranges?  The Examiner refers applicant to MPEP 2144.05 and the obviousness of overlapping ranges.  
Next, applicant submits data to apparently reiterate that the claimed range provides superior performance.  However, there are two issues with this.  First, the prior art makes obvious the claimed ranges (i.e. the disclosed values satisfy the thickness requirements).  Second, assuming arguendo that applicant is attempting to show criticality via "unexpected results" for the claimed ranges after the fact, MPEP 716.02 clearly states that the data must be shown in affidavit/declaration (see MPEP 716.02(g)), be compared to the closest prior art (see MPEP 716.02(e)), and show adequate comparisons both inside and outside the claimed range with statistical certainty (see MPEP 716.02(d)).  The current Remarks meet none of these requirements.  
Applicant then argues that "Deshmukh and Croopnick dot not disclose the technical features corresponding to the present invention".  The Examiner refers applicant to MPEP 2112(II)(noting an inherent feature need not be recognized at the time of the invention).
Applicant then argues that Croopnick does not provide motivation to place the coating on a "golf club head".  However, Croopnick discloses that the invention can be placed on a significant number of articles that experience "surface activity" and "wear surfaces" (par. [0108]).  This disclosures alone would make it obvious to apply a coating layer to a club head face; in addition to the specific KSR rationale used by the Examiner that also refers back to the wear resistance concerns of Deshmukh. Furthermore, Deshmukh also provides additional rationale for adding the coating layer as disclosed in par. [0047] (i.e. reducing density, shifting cg location, improving MOI and COR characteristics).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/6/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711